DAUKSCH, Judge.
This is an appeal from a denial of post-conviction relief requested under Fla.R. Crim.P. 3.850. The Appellant alleges that he was convicted in violation of his constitutional right to effective assistance of counsel at trial. No useful purpose would be served to set out all the facts; it is sufficient to say Appellant was represented by an attorney appointed by the court who also represented his co-defendant. He was retained counsel for the co-defendant. Appellant’s defense to the murder charge was antagonistic to that of his co-defendant and a review of the record discloses that substantial prejudice resulted from the obvious conflict of interest. Therefore the Judgment and Sentence are reversed and this matter is remanded for a new trial. Wilson v. State, 348 So.2d 10 (Fla. 4th DCA 1977). Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 (1942). Baker v. State, 202 So.2d 563 (Fla.1967).
REVERSED and REMANDED.
CROSS and LETTS, JJ., concur.